SHAHOOD, J.
The primary issue in this case is whether a successor judge can, as in this case, deny a motion for a new trial based upon the verdict being against the weight of the evidence or a determination of the credibility of witnesses. We hold that the successor judge, due to the unavailability of the original judge, should have granted appellant’s motion for a new trial based on Sanford v. State, 687 So.2d 315 (Fla. 3d DCA), rev. denied, 697 So.2d 512 (Fla.1997), and State v. May, 703 So.2d 1097 (Fla. 2d DCA 1997).
Because we are reversing for a new trial, we decline to address the two additional issues raised by appellant.
REVERSED AND REMANDED FOR A NEW TRIAL.
FARMER, C.J., and TAYLOR, J., concur.